Case: 16-30304      Document: 00513798737         Page: 1    Date Filed: 12/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-30304                                FILED
                                  Summary Calendar                      December 15, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHAWN SCOTT, also known as “Shizzle”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CR-227-3


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Shawn Scott has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Scott
has filed a response. He requests substitution of new counsel for his appointed
attorney. That motion is DENIED as untimely. See United States v. Wagner,
158 F.3d 901, 902-03 (5th Cir. 1998).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30304    Document: 00513798737    Page: 2   Date Filed: 12/15/2016


                                No. 16-30304

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Scott’s response.    We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2